DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Preliminary Amendment, filed 07 May 2021, the status of the claims is as follows:
Claims 13 and 14 are new; and
Claims 1-12 are cancelled.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Causey et al, U.S. Patent No. 6,248,067 B1 (“Causey”).
As to Claim 13, Causey teaches the following:
A system (“Holter-type monitor system”) 1 for measuring an analyte concentration in a host (see “This invention relates to Holter-type monitor systems and, in particular embodiments, to devices and methods for Holter-type monitoring of an analyte sensor to determine a characteristic of a body.” in col. 1, ll. 7-10), the system comprising:
a transcutaneous analyte sensor (“subcutaneous analyte sensor set”) 10 (see “The Holter-type monitor system 1, in accordance with a preferred embodiment of the present invention includes a subcutaneous analyte sensor set 10, and a Holter-type recorder 100.” in col. 3, ll. 52-55); and
sensor electronics (“Holter-type recorder”) 100 configured to operatively connect to the transcutaneous analyte sensor 10 (see “As shown in FIGS. 1 and 2, the Holter-type recorder 100 is coupled to a subcutaneous analyte sensor set 10 by a cable 102 through a connector 104 that is electrically coupled to the connector block 28 of the connector portion 24 of the subcutaneous analyte sensor set 10.” in col. 6, l. 66, to col. 7, l. 3).
As to Claim 14, Causey teaches the following:
A method for processing data from a transcutaneous analyte sensor (“subcutaneous analyte sensor set”) 10 (see “This invention relates to Holter-type monitor systems and, in particular embodiments, to devices and methods for Holter-type monitoring of an analyte sensor to determine a characteristic of a body.” in col. 1, ll. 7-10), the method comprising:
receiving sensor data indicative of an analyte concentration in the host (see “The Holter-type recorder 100 takes raw analyte sensor data, such as glucose data or the like, from the subcutaneous analyte sensor set 10 and stores it for later download to the data processor 200, computer, communication station, or the like, which analyzes, displays and logs the received glucose readings.” in col. 4, ll. 54-59); and
processing, using a processor (“data processor”) 200, the sensor data (see “The Holter-type recorder 100 takes raw analyte sensor data, such as glucose data or the like, from the subcutaneous analyte sensor set 10 and stores it for later download to the data processor 200, computer, communication station, or the like, which analyzes, displays and logs the received glucose readings.” in col. 4, ll. 54-59).
Double Patenting
5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101
6.	Claims 13 and 14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of copending Application No. 17/330,265 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
7.	Claims 13 and 14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of copending Application No. 17/307,995 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/454,550 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim overlap in scope with the reference application’s claim, where the differences in scope are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/454,552 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim overlap in scope with the reference application’s claim, where the differences in scope are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/454,557 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim overlap in scope with the reference application’s claim, where the differences in scope are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/454,579 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim overlap in scope with the reference application’s claim, where the differences in scope are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
13.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/454,595 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim overlap in scope with the reference application’s claim, where the differences in scope are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/14/2022